Case 1:17-cv-21908-MGC Document 12 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 17-21908-Civ-COOKE/GOODMAN

 PATRICK SIMILIEN,

        Petitioner,

 vs.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al.,


       Respondents.
 ___________________________________________/
                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
       I referred this matter to the Honorable Jonathan Goodman, United States Magistrate
 Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2003-19 of this Court,
 for a ruling on all pre-trial, non-dispositive matters and for a Report on any dispositive matters.
 ECF No. 8. On August 18, 2020, Judge Goodman issued a Report and Recommendations
 recommending I DENY the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
 2241(a) (ECF No. 1). ECF No. 11. Petitioner did not file objections to the Report, and the time
 to do so has passed. Having considered the record and the relevant legal authorities, I find
 Judge Goodman’s Report to be clear, cogent, and compelling. Accordingly, it is ORDERED
 and ADJUDGED that:
        1.     This Court AFFIRMS and ADOPTS Judge Goodman’s Report and
               Recommendation (ECF No. 11) and DENIES the Petition for Writ of Habeas
               Corpus pursuant to 28 U.S.C. § 2241(a) (ECF No. 1).
        2.     The Court DENIES a Certificate of Appealability.
        3.     The Clerk shall CLOSE this case. All pending motions, if any, are DENIED as
               moot.
Case 1:17-cv-21908-MGC Document 12 Entered on FLSD Docket 08/31/2020 Page 2 of 2



        DONE and ORDERED in chambers at Miami, Florida, this 31st day of August 2020.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of record
